Citation Nr: 1438609	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-05 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for rashes, to include as due to exposure to herbicides.

2.  Whether new and material evidence has been received to reopen the claim for service connection for disability manifested by stiffness of the joints.

3.  Entitlement to service connection for a bilateral foot disability, claimed as flat feet.

4.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1972.

These matters come before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals additional VA outpatient treatment records dated through December 2013, which have been reviewed by the RO and Board in conjunction with the current appeal.


FINDINGS OF FACT

1. In an unappealed May 2007 rating decision, the RO denied the claims for service connection for rashes and for stiffness of the joints.

2.  The evidence associated with the claims file subsequent to the RO's May 2007 rating decision is cumulative and redundant of evidence already of record at the time of that decision.

3. The Veteran's bilateral foot disability, claimed as flat feet, did not manifest during service and is not related to any incident of service.

4.  A bilateral hearing loss disability did not manifest in service or for many years thereafter and is not related to service.


CONCLUSIONS OF LAW

1. The May 2007 rating decision denying service connection for rashes and stiffness of the joints is final. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).
 
2. New and material evidence has not been received to reopen the claim of service connection for rashes, to include as due to exposure to herbicides. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has not been received to reopen the claim of service connection for disability manifested by stiffness of the joints. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  A bilateral foot disability, claimed as flat feet, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

5.  A bilateral hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).  
  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As regards the claims to reopen, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals for Veterans Claims (Court) held that the law requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.

In a February 2010 letter, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, with respect to the claims to reopen, this letter provided notice regarding what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial, in accordance with Kent.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c), (d) . This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's available service treatment records and all of the identified and available post-service private and VA treatment records.

The record reflects service treatment records other than the Veteran's pre-induction examination and discharge examination are not available.  In January 2007 the Veteran's service treatment records were requested from the National Personnel Record Center (NPRC); however, only the Veteran's entrance and separation physicals were received.  In March 2010, the Veteran was informed of the unavailability of these records and was requested to send any service treatment records, but he did not submit any records.  In March 2010, VA made a formal finding of partial unavailability of the service treatment records.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of missing records, the analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Board also acknowledges the Veteran's report that he is received Social Security disability benefits.  When VA has notice that a Veteran is in receipt of a Social Security award, the duty to assist generally includes requesting those records. See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103(a) when "there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet.App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  However, given that the Veteran has reported that his disability benefits are based on his anxiety and hypertension, and not any of the disabilities on appeal, these records are not relevant to the appeal and remand to obtain the records is not warranted.

The Veteran has also been afforded a VA examination for opinion on the nature and etiology of the claimed bilateral hearing loss.  Because the examiner reviewed the claims file, interviewed and examined the Veteran, and provided an opinion with a supportive rationale, the Board finds that the examination is adequate.

The Veteran has not been afforded a VA examination with respect to his claim for service connection for bilateral foot disability. For the reasons explained in greater detail below, no such examination was required because the evidence does not indicate that the claimed disability, or symptoms thereof, may be associated with the Veteran's service. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. Id. 

A VA examination under the standards of McLendon is not warranted in this case. With respect to the claimed foot disability, there is no evidence establishing an "in-service event" and therefore, there is no evidence of an indication that the current disability or current symptoms may be related to the in-service event. 

Thus, the Board finds that referral of this claim for an examination to obtain a medical opinion under the circumstances here presented would be a useless act. The duty to assist is not invoked, even under McLendon, as here the evidence fails the McLendon analysis for this claim. There is no competent evidence of an event, injury, or disease occurred in service or that otherwise indicates possible relationships to service. Since "no reasonable possibility exists that such assistance would aid in substantiating the claim," a remand for further development is not warranted. 38 U.S.C.A. § 5103A(a)(2).

Further, as will be explained below, the Veteran has not provided new and material evidence sufficient to reopen his previously denied claims for service connection for rashes and stiffness of the joints. Thus, no examinations or nexus opinions are required as to these claims. 38 C.F.R. § 3.159(c)(4)(iii).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The application to reopen the claims for service connection for rashes and stiffness and the joints, and the claims for service connection for bilateral foot disability and bilateral hearing loss disability are thus ready to be considered on the merits.

II.  Claims to Reopen

The RO denied the Veteran's claims for service connection for rashes, to include as due to exposure to herbicides, and for stiffness of the joints in a May 2007 rating decision.  At the time of that decision, the evidence of record consisted of the Veteran's service entrance and discharge examinations disclosing no relevant abnormalities, along with National Guard examinations and post-service VA outpatient treatment records dated from 2002 to 2007 documenting assessments of rashes/dermatitis and osteoarthritis of the feet and knees.

In the May 2007, the RO noted there was no evidence of treatment or diagnosis of a rash in service, nor during his National Guard service.  The RO further noted that while rashes were discussed on a March 2004 Agent Orange examination, there was no link to service or diagnosis of skin disorder associated with Agent Orange exposure.  In denying the claim for service connection for stiffness of the joints, the RO again noted that there was no indication of related complaints in service, or evidence of arthritis or similar condition that would be responsible for joint stiffness manifest to a compensable degree within a year of discharge from service.

The Veteran was notified of the May 2007 rating decision and of his appellate rights in a June 2007 letter.  The Veteran submitted a notice of disagreement and additional private treatment records were obtained, including chiropractic care records documenting treatment for "various musculoskeletal disorders" including myositis, cervical sprain, thoracic subluxation, plantar fascial fibromatosis, and sprain of the knee.  The Veteran also submitted statements indicating that his joint pain and rashes were incurred in service in Vietnam and continued to the present.  

The claim for service connection was then readjudicated in an April 2008 statement of the case based upon all evidence of record at that time.  However, the Veteran did not submit a timely Form 9, Appeal to the Board, following the issuance of the statement of the case with respect to the issues of service connection for rashes and stiffness of the joints.  That decision thus became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Veteran requested that VA reopen the previously denied claim of service connection in October 2009.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Since the May 2007 rating decision, the recently received evidence includes additional VA outpatient treatment records dated through 2013, additional private treatment records, and various written statements from the Veteran.

The recently received VA outpatient treatment records and private treatment records do not document any further complaints or treatment of a skin rash.

As regards the claimed stiffness of the joints, private treatment include a 2009 report from Cumberland Urology noted that the Veteran was on medication for back arthritis.  It was noted that he drove a truck for UPS and did a lot of lifting.

A February 2011 statement from Henderson Chiropractic reflects continued treatment for "musculoskeletal disorders."  

VA outpatient treatment reports document knee arthralgia.  A September 2013 report notes that the Veteran struggled with arthritis and musculoskeletal pain.

A September 2011 report notes degenerative joint disease and low back pain.  An October 2011 MRI report reflects degenerative changes most notable at L3-4 and L4-5.

The Veteran has continued to express that his rash and musculoskeletal pain are related to service.

In March 2011, he wrote that his experiences walking with heavy equipment in service led to his musculoskelal condition, along with a newspaper article discussing increased incidents of Iraq veterans returning home with arthritis, cervical strain, and musculoskeletal injuries due to wearing heavy combat gear.

To the extent to which the submitted evidence demonstrates treatment of a current disability, the claims were not previously denied on the basis of a lack of a current disability.  Evidence that confirms a previously established fact is cumulative. The submitted treatment records do not document a disability manifested by joint stiffness (or a diagnosis of arthritis manifest to a compensable degree within one year of service) rashes during service or a nexus to service. In other words, the presence of a current disability was previously of record. Alone and in connection with evidence previously assembled, this evidence reflecting treatment for the claimed disability manifested by stiffness of the joint is duplicative rather than new and material. 38 C.F.R. § 3.156(a). Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

To the extent to which the Veteran submitted lay evidence of musculoskeletal injury and complaints in service, and of rashes related to service or in-service herbicide exposure, this evidence is likewise cumulative and redundant. See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992) (explaining testimony concerning how the claimant's ankle was injured was not new as the Veteran made that assertion many years earlier).  In support of his prior claim, the Veteran submitted statements noting that he had a rash and joint pain in service and was receiving current treatment at Henderson Chiropractic, or that his disabilities were related to Agent Orange exposure.  The Board also notes that in a March 2004 VA Agent Orange examination previously of record, the Veteran reported intermittent joint pain since early 1972, affecting large joints such as the knees and elbows.  At that time, the Veteran also reported that he had a rash in service in Vietnam.  Accordingly, these statements are cumulative and redundant of evidence previously of record.

As to the news article, as it is general and not specific to the Veteran's claim or relevant to the Veteran's service during the Vietnam era.  The Board finds that it is not material.  

In sum, the Veteran has not submitted new and material evidence showing in-service complaints, arthritis manifested to a compensable degree within one year of discharge, or otherwise suggesting a relationship between currently diagnosed disabilities and his active service. Stated differently, at the time of the prior decision there was evidence of current disability but no evidence of in-service disease or injury or of a nexus to service other than the Veteran's lay opinion.  The newly-submitted evidence is cumulative in nature and does not address these deficiencies.

Thus, the additional evidence received since the May 2007 rating decision does not relate to an unestablished fact necessary to substantiate the claims, nor does it raise a reasonable possibility of substantiating the claims. Accordingly, the Board finds that the claims for service connection for rashes and disability manifested by stiffness of the joints are not reopened.

III.  Service Connection Claims

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes arthritis and organic disease of the nervous system.  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis and organic disease of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  See also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (sensorineural hearing loss is an organic disease of the nervous system).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

As an initial matter, the Board notes that the Veteran does not report disabilities  stemming from his engagement in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.



A. Bilateral Foot Disability

The Veteran contends that he is entitled to service connection for a bilateral foot disability, as he believes that this disability had its onset in service.  In various written statements, the Veteran reported that he was assessed flat feet during basic training and that the issued boots and strenuous duties caused foot pain that had continued to the present.  

The Veteran's pre-induction examination dated in October 1970 reflects that Veteran's feet were noted to be normal and he was found fit for duty. On discharge examination in April 1972, the feet were normal.  

The feet were also noted to be normal on National Guard enlistment examination in September 1976.  He also denied foot trouble on report of medical history in September 1976.  Again, no abnormalities were noted with respect to the feet on National Guard examination and report of medical history in February 1981.

Following the Veteran's discharge from service, an April 2005 VA outpatient treatment report reflects the Veteran's report of arthralgia in the feet which he had "for years."  He was assessed with osteoarthritis of the feet at that time.

Chiropractic treatment records reflect that the Veteran was seen in December 2005 with a chief complaint of pain in the plantar surface of the foot bilaterally and in the muscles of the plantar foot bilaterally. He reported that these symptoms had appeared on and off for the last 6 months, related to his job duties.  A diagnosis of plantar fascial fibromatosis was indicated.

A November 2011 VA outpatient treatment report notes the Veteran's report that he was assessed with flat feet in basic training and his complaints of pain were ignored.  He indicated that he had experienced problems with his feet since service.

A December 2012 report notes that the Veteran related a long history of plantar fasciitis, heel spurs, and heel pain.  An impression of bilateral pes planus with bilateral degenerative joint disease and plantar fasciitis was noted.

In October 2013, the Veteran was assessed with lower extremity radiculopathy radiating to both feet.

Upon careful review of the record, the Board finds that service connection for a bilateral foot disability, currently diagnosed as flat feet with arthritis and plantar fasciitis, must be denied. The record reflects remote a post-service diagnosis and identification of this disability. 

There is no reliable evidence that the Veteran's foot disability had its onset in service or is otherwise related to service. The service treatment records establish that he had normal feet at entrance and discharge. In fact, the feet were noted to be was normal on National Guard examinations in 1976 and 1981.  The first evidence of a foot disability is in 2005.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that weighs against a claim for service connection). See 38 C.F.R. § 3.303(b). Moreover, none of the VA or private treatment records report indicates a relationship between the Veteran's current and service. Based upon the cumulative record, we conclude that a bilateral foot disability did not manifest in service and that there is no nexus to service. 38 C.F.R. §§ 3.303. 

The Board has also considered Veteran's report that he had foot related complaints in service that were not addressed as the military needed "boots on the ground" during Vietnam, and he wanted to get processed quickly and did not report the disability at discharge.  The Board acknowledges Veteran is competent to report symptoms and treatment, present and past. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a) ; 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (2007); see Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, in this case, the Board finds that the Veteran's assertions of foot-related symptoms in and since service are not credible. 

No foot disability was noted at service entry or at service discharge.  Even supposing that the Veteran did not report this disability at service discharge in order to be processed quickly on his return from Vietnam, he did not endorse any foot trouble on National Guard examination in 1976 or 1981.  Moreover, when the Veteran initially sought treatment in 2005, he did not relate his complaints to service, and private chiropractic records note that his foot pain stemmed from his work duties.

The Board is faced with more than a mere silent record. See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson, 230 F.3d at 1333, (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints). Savage v. Gober, 10 Vet. App. 488, 498 (1997) (in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity). The post service assertions are inconsistent with the contemporaneous normal finding noted at the time of his service. The Veteran's assertion of foot symptoms since service is self-interested, and contradicted by other evidence. Caluza v. Brown, 7 Vet. App. 498 (1995) (In assessing credibility, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistencies, factual plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness). 

In view of the above, the Board finds that the Veteran's statements in regard to having had ongoing foot symptoms since service are not credible. Therefore, his statements have minimal probative value. 

The Board assigns greater probative value to the objective evidence of record, to include service treatment records. This evidence reflects normal evaluations, and shows no indication that the Veteran had any foot-related symptoms in service. Notably, the Veteran's post-service treatment records do not include a history of foot-related complaints in service. The service treatment records and VA medical records constitutes evidence of significant probative value as it goes to the issue at hand and was prepared by a skilled, neutral medical professionals. The medical evidence of record shows no indication that the Veteran has a bilateral foot disability related to service. 

The Board has also considered the VA outpatient treatment report noting foot difficulties since service. However, the notation is based on the Veteran's self-report. Such information simply recorded by a medical examiner and unenhanced by any additional medical comment, and thus not adding any medico-evidentiary value to the lay history through medical expertise, does not constitute competent medical evidence. See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

To the extent that the Veteran advances his own interpretation of his medical condition indicating that his current bilateral flat feet and feet symptoms are related to his service symptoms, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316  (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the evidence outlined above documenting bilateral foot disability unrelated to service.  Furthermore, we again find the lay evidence to be inconsistent with the normal findings at separation.  Such lay evidence is not credible.  

Finally, to the extent that the Veteran's foot disability has been diagnosed as degenerative joint disease, the above evidence also reflects that there was neither a diagnosis of arthritis within the one year appeal period or symptoms that were early manifestations of arthritis.  Therefore, entitlement to service connection for a bilateral foot disability is not warranted on a presumptive basis.

In short, a bilateral foot disability was not "noted" during service and there is no competent or credible evidence indicating a positive link between the Veteran's current disability and any event in service.


For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for bilateral foot disability. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

B.  Hearing Loss

In this case, the Veteran asserts that he has bilateral hearing loss as a result of noise exposure during his service in Vietnam, including from trucks, tanks, artillery and gun fire.  

In addition to the above-noted legal authority, the Board notes that the threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  This regulation provides hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater.  38 C.F.R. § 3.385.  Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent.  38 C.F.R. § 3.385.

On pre-induction examination in October 1970, audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
x
5
LEFT
5
5
15
x
10

On April 1972 discharge examination,  audiological evaluation was not conducted; however, a whisper voice test revealed results of 15 out of 15 in both ears.  

The Veteran's National Guard treatment records include a September 1976 report of medical history and examination.  At that time, he denied hearing loss or ear trouble.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
x
20
LEFT
15
20
20
x
25

He also denied hearing loss on report of medical history in February 1981, a whisper voice test revealed results of 15 out of 15 in both ears.  

Following the Veteran's discharge from service, treatment records from Lake Cumberland Medical Associates dated in October 2008 reflect that the Veteran presented with complaints of his ears ringing with markedly elevated hypertension.  He was assessed with hypertensive urgency.


The Veteran was then seen at Kentucky Ear, Nose, and Throat Head and Neck Surgeons in November 2008.  At that time, the Veteran reported right tinnitus, which started in September 2008 a few days after he was started on blood pressure medication.  He rated his hearing as excellent at had no problems with hearing.  He noted that noise exposure in the past included active military for one and a half years, National Guard service for 4 years, and working as a UPS driver for many years.  

Objectively, an audiogram revealed left sensorineural hearing loss in the mild range at 8000 Hertz only.  The examiner noted an impression of left sensorineural hearing loss and right tinnitus.  

In a written statement dated in August 2009, the Veteran's coworker and friend, G.M., wrote that he had observed the Veteran's difficulties with hearing, which resulted in him talking loudly.

On VA audiology examination in June 2010, the Veteran reported that he served in Vietnam recovered damaged vehicles such as tanks, trucks, and helicopters.  He reported noise exposure from large wreckers and recovery tanks used to retrieve and transport the broken down vehicles.  He also reported some exposure to 50 caliber machine gun fire and stated that he frequently heard incoming artillery in the distance.  As a civilian, he worked as a painter for 2 to 3 years and on road construction for less than one year, and then works as a delivery driver for UPS.  Recreationally, he denied any noise exposure other than the occasional use of lawn mowers.  The examiner noted the Veteran's report that he noticed difficulty hearing and understanding his wife for several years.  

On audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
25
25
LEFT
10
20
20
20
25

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 84 percent in the left ear.  Normal middle ear pathology was present.  The examiner diagnosed mild to moderate sensorineural hearing loss bilaterally at 6000 to 8000 Hertz only, with reduced speech discrimination scores.  

The examiner indicated that she reviewed the Veteran's claims file, including service treatment records noting normal hearing at service entrance and a normal nearing in both ear via whispered voice testing.  She also noted normal hearing at National Guard examination, which demonstrated normal hearing after his active duty discharge.  She noted that this was indicative that his hearing was not damaged in service.  Therefore, she found is less likely than not that the Veteran's hearing loss was caused by or the result of military noise exposure.

A May 2011 report from Southern Hearing Aid dated in May 2011 noted that the Veteran was found to have hearing loss following a hearing evaluation.  The examiner opined that, at least as likely as not, this problem was created by the noise of artillery fire while he was in the military, as noise does cause damage to the ears and hearing, which has been proven through research.  An audiological evaluation associated with this report noted that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
80
70
75
LEFT
70
80
85
95
95

On VA outpatient audiology consultation in April 2012, the Veteran reported worsening hearing.  The examiner noted that there was a drastic change in thresholds since the 2010 examination, and additional testing was not in agreement with these results.  Due to suspected malingering, it was recommended the Veteran's hearing be retested.  

A June 2012 report reflects that the Veteran's hearing was retested, and his functional hearing was noted to be good, with only mild loss on the right from 3000 to 8000 Hertz, and mild loss on the left from 1000 to 4000 Hertz with moderate loss at 8000 Hertz.  A hearing aid for the left ear was recommended.

On VA outpatient audiology consultation in May 2013, the Veteran reported that he received a hearing aid for his left ear in 2011, but felt that he had lost more hearing, especially in the right ear, since his last evaluation.  Purtone air and bone conduction studies revealed normal hearing on the right through 3000 Hertz with mild loss at 4000 Hertz, and mild hearing loss on the left from 1000 to 4000 Hertz.  
The examiner indicated that the Veteran's hearing thresholds had not changed since his last evaluation, and expressed that she believed that the Veteran's problems were more due to a problem in processing, not hearing.

Upon careful review of the record, the Board finds that service connection for bilateral hearing loss disability is not warranted.  

The earliest indication any hearing loss following the Veteran's separation from service is his 2009 claim, which reflects his report that he had hearing loss since service.  The 2010 VA examination then disclosed a current hearing loss disability, with speech discrimination scores of less than 94 percent in each ear.  38 C.F.R. § 3.385.

The Board notes that the Veteran is competent to report when he first experienced hearing problems. Layno, 6 Vet.App. at 470. However, in light of the conflicting evidence contained in the claims file, the Board finds that his statements made to his physicians to be more probative than those made in connection with his claim for monetary benefits from the government. Specifically, the Veteran's statements regarding his report of excellent hearing in 2008 and report of hearing difficulties of only "several years" to the VA examiner in 2010 are more probative that those statements made to VA which indicate that this disability was noticed during service. See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

As indicated, the record reflects that the Veteran has been diagnosed with a hearing loss disability as defined by 38 C.F.R. § 3.385.  However, hearing loss was not "noted" during service or within one year of separation.  In addition, there were no characteristic manifestations sufficient to identify the disease entity during service or within one year of separation.  38 C.F.R. § 3.303(b).  As such, service connection may not be granted on a presumptive basis.  Nor may service connection be established based on continuity of symptomatology. 

As the record contains evidence of a current disability, and evidence of an in-service injury or disease, what remains to be established is whether there is a nexus between the diagnosed hearing loss and his in-service disease or injury.

Here, the Board acknowledges that there are competing opinions with respect to whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure.  While the 2010 VA examiner opined that such a relationship was less likely than not, the 2011 private examiner indicated that the Veteran's hearing loss was related to in-service noise exposure.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). A medical opinion may not be discounted solely because the examiner did not review the claims file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

In this case, the Board finds that the 2010 VA examiner's opinion is more probative. In so finding, the Board points out that the 2010 opinion is supported by medical rationale and is consistent with the medical evidence of record.   Unlike the 2010 examiner, the private examiner did not indicate that he had access to and reviewed the claims file, and did not note the relevant service and post-service findings documenting normal hearing for many years following service.  The private examiner also provided little rationale, noting merely that noise exposure causes hearing loss.  The Board also notes that the audiometric findings associated with this opinion document significant hearing loss not demonstrated on other audiometric testing and more consistent with 2012 VA outpatient findings where the Veteran was suspected of malingering and retested.

Thus, the most persuasive opinion on the question of whether there exists a medical nexus between the Veteran's bilateral hearing loss disability and his in-service noise exposure weighs against the claim.

The only other opinion with respect to etiology is that of the Veteran.  The Veteran is competent to testify to his observations, and the RO and the VA examiner conceded his in-service noise exposure, as does the Board.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  However, on the question as to whether current bilateral hearing loss disability is related to in-service noise exposure, the specific, reasoned opinion of the audiologist who performed the 2010 VA examination is of greater probative weight than the more general assertions of the Veteran, even assuming the Veteran's competence to opine on this medical question.  See Davidson, 581 F.3d at 1316; Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  The weight of the evidence therefore reflects that hearing loss disability did not manifest in service, sensorineural hearing loss disability did not manifest within the one year presumptive period or for many years thereafter, there is no relationship between current hearing loss disability and the conceded in-service noise exposure.  

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for bilateral hearing loss.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.




ORDER

The application to reopen the claim for service connection for rashes is denied.

The application to reopen the claim for service connection for stiffness of the joints is denied.

Entitlement to service connection for bilateral foot disability is denied

Entitlement to service connection for bilateral hearing loss disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, 
Board of Veterans' Appeals

=Department of Veterans Affairs


